Opinion of the Court by
Judge Clay
Affirming.
Appellant, who was convicted of transporting in-, toxicating liquor, insists that the evidence was not sufficient to take the case to the jury.
The evidence is as follows: Mary Jane Fields had been absent’ from home. On her return, she saw appellant and her son coming down the hill towards her house. Appellant was carrying a “chop sack” with something *662in it resembling a keg’. She then went into a lower room to dress. In a short time appellant and her son came into the house. They had a jar with something in it. She could not say whether it contained whiskey or not, but her son said it was whiskey. Appellant and her son both took a drink out of the jar and her son said it ‘‘wasn’t no good.” The whiskey did not belong to her or her husband, and so far as she knew, there was no whiskey in the house until appellant and her son arrived. Shortly thereafter Henry Brown and another party came and she gave them permission to search the premises. Henry Brown, the deputy sheriff, testified that he came to Mrs. Fields ’ house, asked permission to search her premises and found ten or twelve gallons of whiskey there. Appellant was there at the time.
It having been shown that there was no whiskey on the premises before appellant’s arrival, that he approached the house carrying a sack containing something resembling a keg, that soon after his arrival he and the Fields boy were drinking out of a jar and the Fields boy said it was whiskey, and that the officers found a substantial quantity of whiskey about the premises, it cannot be doubted that the evidence was sufficient not only to take the case to the jury, but to sustain the verdict.
Judgment affirmed.